     Case 5:21-cv-00019 Document 1 Filed 01/06/21 Page 1 of 17 Page ID #:1




1
      Center for Disability Access
      Raymond Ballister Jr., Esq., SBN 111282
2     Russell Handy, Esq., SBN 195058
      Dennis Price, Esq., SBN 279082
3     Amanda Seabock, Esq., SBN 289900
      Mail: 8033 Linda Vista Road, Suite 200
4     San Diego, CA 92111
5     (858) 375-7385; (888) 422-5191 fax
      amandas@potterhandy.com
6
      Michelle Uzeta, Esq., SBN 164402
7     uzetalaw@gmail.com
8     michelleu@potterhandy.com
      710 S. Myrtle Ave., #306
9     Monrovia, CA 91016
      Ph: (626) 765-7625
10
11    Attorneys for Plaintiff
12
13                       UNITED STATES DISTRICT COURT
14                     CENTRAL DISTRICT OF CALIFORNIA
15
16    Jeanette Jaime,                            Case No.:
17               Plaintiff,                      Complaint for Injunctive Relief
                                                 and Damages for Violation of:
18       v.
19                                               1. Title II of the American’s With
      City of Cathedral City,                       Disabilities Act, 42 U.S.C.
20                                                  §12131 et seq.; and
                 Defendant.                      2. California’s Disabled Persons
21                                                  Act, Cal. Civ. Code § 54 et seq.
22
23
24
25            Plaintiff Jeanette Jaime complains of Defendants City of Cathedral City
26     and alleges as follows:
27
28



                                             1

       COMPLAINT
     Case 5:21-cv-00019 Document 1 Filed 01/06/21 Page 2 of 17 Page ID #:2




1                                    INTRODUCTION
2            1.     Plaintiff Jeanette Jaime (“Plaintiff”), an individual with physical
3      impairments who uses a wheelchair for mobility, brings the instant action
4      alleging that Defendant City of Cathedral (“City” or “Defendant”) has
5      discriminated against her on the basis of her disability in violation of the
6      Americans with Disabilities Act (“ADA”) and related state anti-
7      discrimination statutes.
8            2.     As detailed herein, Plaintiff alleges that Defendant has failed
9      and/or refused to properly construct, alter, and/or maintain the public facilities
10     of Panorama Park, including the sidewalks and curbs directly bordering the
11     Park, so that they are accessible to and usable by her as a person with physical
12     disabilities who uses a wheelchair.
13           3.     As a result of Defendant’s failure to ensure the accessibility and
14     usability of the public facilities of Panorama Park Plaintiff has been, and will
15     continue to be, denied full and equal access to the programs, services, and
16     activities Defendants offer at and through the Park, all to her damage.
17           4.     Through this lawsuit, Plaintiff seeks an injunction requiring
18     Defendant to provide her “full and equal” access to Panorama Park as required
19     by law.
20           5.     Plaintiff also seeks damages and reasonable attorneys’ fees,
21     costs, and litigation expenses for enforcing her civil rights.
22
23                                        PARTIES
24           6.     Plaintiff is, and at all times relevant herein was, an individual and
25     California resident.
26           7.     The City is, and at all times relevant herein was, a municipal
27     corporation and political subdivision of the State of California.
28



                                               2

       COMPLAINT
     Case 5:21-cv-00019 Document 1 Filed 01/06/21 Page 3 of 17 Page ID #:3




1                                JURISDICTION & VENUE
2             8.     This Court has subject matter jurisdiction over this action
3      pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the
4      ADA.
5             9.     Pursuant to pendant jurisdiction, an attendant and related cause
6      of action, arising from the same nucleus of operative facts and the same
7      transactions, is also brought under California’s Disabled Persons Act, which
8      expressly incorporates the ADA. Cal. Civ. Code § 54(c).
9             10.    Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and
10     is founded on the fact that the real property which is the subject of this action
11     is located in this district and that Plaintiff's cause of action arose in this district.
12
13                               FACTUAL ALLEGATIONS
14            11.    Plaintiff has physical impairments due to a spinal cord injury and
15     requires and uses a wheelchair for mobility.
16            12.    Plaintiff is significantly limited in her mobility and uses a
17     wheelchair for mobility,
18            13.    Panorama Park (hereinafter “the Park”) is a public park located
19     at 28905 Avenida Maravilla in the City of Cathedral City, California.
20            14.    The Park is the City’s oldest and largest public park.
21            15.    The Park offers members of the public a number of amenities
22     including bench seating; play areas; tennis courts; a half-court basketball
23     court; a softball field; a sand volleyball court; open (unshaded) tables with
24     barbeque stands; large shade structures with tables and barbeque stands;
25     walking paths; and a spray pool.
26            16.    Some facilities of the Park are offered for rent by the City to
27     members of the public for parties and other events for a monetary fee.
28



                                                  3

       COMPLAINT
     Case 5:21-cv-00019 Document 1 Filed 01/06/21 Page 4 of 17 Page ID #:4




1              17.    Although currently paused due to the COVID-19 pandemic, the
2      City has regularly hosted “Movie in the Park” events at the Park.
3              18.    The City has altered the public facilities of the Park since January
4      26, 1992. These alterations include, but are not limited to, upgrades to the
5      walking paths and athletic courts, and renovation of the perimeter of the Park.
6              19.    Since the beginning of 2020, Plaintiff has lived on Santelmo
7      Road in Cathedral City.
8              20.    The Park is local to Plaintiff, located less than a third of a mile
9      from her home.
10             21.    Over the last six months Plaintiff has sought to access and use
11     the Park multiple times a week to enjoy the fresh air, walking paths and other
12     amenities contained therein.
13             22.    Plaintiff can reach the Park within minutes by wheelchair by
14     proceeding east on Santelmo Road and east on Tachevah Drive.
15             23.    Unfortunately, there is no way for Plaintiff to get inside of the
16     park from Tachevah Drive or any of the city blocks surrounding the Park in
17     her wheelchair. There is no accessible route leading into the Park from the
18     surrounding public rights of way.
19             24.    The intersection of Tachevah Drive and Calada Road lacks a curb
20     ramp.
21             25.    The intersection of Calada Road and Peladora Road lacks a curb
22     ramp.
23             26.    The intersection of Peladora Road and Avenida Maravilla lacks
24     a curb ramp.
25             27.    The only intersection with a curb ramp is the intersection of
26     Avenida Maravilla and Tachevah Drive. However, that curb ramp does not
27     connect to an accessible route into the Park. The curb ramp and landing are
28     independent; surrounded by loose dirt surfaces that are not stable, not firm


                                                4

       COMPLAINT
     Case 5:21-cv-00019 Document 1 Filed 01/06/21 Page 5 of 17 Page ID #:5




1      and not slip-resistant. Additionally, the change in level from the curb ramp
2      landing to the adjacent loose dirt surfaces is greater than 1/2 of an inch.
3             28.    There are a couple of areas midblock on the streets bordering the
4      Park where there is clearance such that a non-disabled pedestrian might be
5      able to access the Park. However, these areas are not accessible to or usable
6      by people who use wheelchairs. Accessing the Park using these areas would
7      require a wheelchair user to ride dangerously in the street for an extended
8      period then navigate excessively sloped gutters/swales and/or surfaces that are
9      not firm, stable or slip resistant.
10            29.    There is a driveway that provides entry to the Park off Tachevah
11     Drive but use of that driveway as a site entry point for the Park would require
12     a wheelchair user to ride in the street for an extended period of time, because
13     of the lack of curb ramps and connecting sidewalks. This is a dangerous
14     endeavor not only because of the presence of vehicles, but also because
15     Tachevah Drive is sloped and cracked at various points.
16            30.    The City owns, operates and maintains the Park, as well as the
17     sidewalks, curbs and streets surrounding the Park.
18            31.    The lack of an accessible route into the Park has caused Plaintiff
19     difficulty, discomfort and embarrassment. On one occasion, June 15, 2020,
20     Plaintiff was thrown from her wheelchair and onto Tachevah Drive while
21     riding in the street to access the Park through the existing driveway, and
22     experienced minor scrapes and road burns.
23            32.    In addition to the lack of accessible site arrival points, as
24     described above, the Park lacks the required number of accessible parking
25     spaces. Of the approximately forty-nine parking spaces provided in the Park’s
26     lot, only one designated accessible parking space is provided. Under federal
27     accessibility standards two such spaces are required.
28



                                              5

       COMPLAINT
     Case 5:21-cv-00019 Document 1 Filed 01/06/21 Page 6 of 17 Page ID #:6




1            33.    Additionally, none of the picnic tables provided for use by
2      members of the public are located on an accessible route. All the picnic tables
3      are sited such that they require an individual to travel through and over grass,
4      which is not an accessible walking surface as it is neither firm, nor stable, nor
5      slip resistant. Under federal accessibility standards at least five-percent of the
6      picnic tables provide must be accessible and dispersed thru-out the Park. As
7      none of the tables are on an accessible route, the picnicking facilities at the
8      Park are not accessible to or usable by Plaintiff.
9            34.    Plaintiff alleges, on information and belief, that there are other
10     barriers and discriminatory policies on and in effect in the Park that relate to
11     her disability and prevent her from having full and equal access to the Park.
12     Plaintiff has standing to challenge such additional barriers. See Doran v. 7-11,
13     524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff encounters one
14     barrier at a site, he can sue to have all barriers that relate to his disability
15     removed regardless of whether he personally encountered them), recognizes
16     as applicable in the Title II context in Kirola v. City & Cty. of San Francisco,
17     860 F.3d 1164, 1175 (9th Cir. 2017). Plaintiff will amend her Complaint to
18     plead these additional barriers once a noticed, expert-led site inspection can
19     be conducted.
20           35.    On October 6, 2020 Plaintiff wrote to the City to explain the
21     access barriers she experiences at the Park and describe the harms such
22     barriers have caused and continue to cause her. In that correspondence,
23     Plaintiff asked that the City retain a Certified Access Specialist (“CASp”) to:
24     (1) inspect the public facilities of the Park -- including but not limited to site
25     arrival points, parking, picnicking areas, restrooms and ball fields -- and the
26     surrounding sidewalks, curbs and streets; and (2) make recommendations on
27     the remediation necessary to make the public facilities of the Park accessible
28     to and usable by people with disabilities as required by law. Plaintiff also


                                               6

       COMPLAINT
     Case 5:21-cv-00019 Document 1 Filed 01/06/21 Page 7 of 17 Page ID #:7




1      asked that the City implement the recommendations of the CASp and asked
2      that her request for remediation be considered a formal request for reasonable
3      modification pursuant under federal law. 28 C.F.R. § 35.130(b)(7)(i).
4            36.    The City failed to respond to Plaintiff’s October 6, 2020
5      correspondence.
6            37.    The City failed to act on Plaintiff’s October 6, 2020
7      correspondence.
8            38.    The accessibility barriers to the Park described herein have
9      caused Plaintiff to experience difficulty, distress, embarrassment, frustration,
10     fear and anger.
11           39.    The accessibility barriers described herein continue to exist as of
12     the date of the filing on this Complaint and continue to deny Plaintiff full and
13     equal access to and use of the public facilities of the Park and the services,
14     activities and programs offered by and through the Park.
15           40.    The accessibility barriers described herein continue to exist as of
16     the date of the filing on this Complaint and have prevented and deterred
17     Plaintiff from accessing and using the public facilities of the Park and the
18     services, programs and activities offered to the public by and through the Park.
19           41.     The lack of compliance with applicable federal and state
20     accessibility standards at the Park is obvious and intuitive.
21           42.    At all times relevant herein the City had the ability and means to
22     ensure access into and within the Park but instead, they chose not to.
23           43.    On information and belief, the City lacks policies and procedures
24     to ensure that that the public facilities of the Park are constructed and altered
25     in compliance with federal and state accessibility standards.
26           44.    On information and belief, the City lacks policies and procedures
27     to ensure that the public facilities of the Park are maintained in compliance
28     with federal and state accessibility standards.


                                              7

       COMPLAINT
     Case 5:21-cv-00019 Document 1 Filed 01/06/21 Page 8 of 17 Page ID #:8




1            45.    On information and belief, the has undergone construction and/or
2      alteration since January 1, 1982, triggering applicability of California
3      accessibility standards, California Code of Regulations, Title 24. Plaintiff is
4      informed and believes, and on that basis alleges that the City has failed to
5      comply with these standards.
6            46.    On information and belief, the Park has undergone construction
7      and/or alterations since January 26, 1992 triggering applicability of ADA
8      Standards for Accessible Design (ADA Standards), 36 C.F.R. pt. 1191, appxs.
9      B and D; 28 C.F.R. pt. 36, subpart D. Plaintiff is informed and believes, and
10     on that basis alleges that the City has failed to comply with these standards.
11           47.    Plaintiff plans to continue to visit the Park. Until the above-
12     described barriers to the Park are remediated and the City’s discriminatory
13     policies and procedures regarding the construction, alteration and
14     maintenance of the Park are modified, Plaintiff will continue to experience
15     difficulty, distress, embarrassment, frustration, fear and anger and will
16     continue to be denied full and equal access to and use of the public facilities
17     of the Park and the services, programs and activities offered to the public by
18     and through the Park, all to her damage.
19           48.    The nature of the City’s discrimination, described herein,
20     constitutes a continuing violation, and unless enjoined by this Court, will
21     result in ongoing and irreparable injury to Plaintiff.
22           49.    Plaintiff has no adequate remedy at law because monetary
23     damages, which may compensate for past unlawful conduct, will not afford
24     adequate relief for the harm caused by the continuation of the wrongful
25     conduct of the City and the denial of his civil rights as herein alleged.
26     Accordingly, Plaintiff is entitled to injunctive relief.
27
28                           GOVERNMENT CLAIM FILED


                                                8

       COMPLAINT
     Case 5:21-cv-00019 Document 1 Filed 01/06/21 Page 9 of 17 Page ID #:9




1           (With regard to claims for damages under California State Law)
2            50.    Plaintiff timely filed a claim pursuant to § 910 et seq. of the
3      California Government Code with the City on or about October 6, 2020. The
4      City did not respond to the claim; the claim was denied as a matter of law.
5
6                              FIRST CAUSE OF ACTION
7                     Title II of the Americans with Disabilities Act
8                                 42 U.S.C. § 12131 et seq.
9            51.    Plaintiff re-pleads the allegations contained in each of the
10     foregoing paragraphs and incorporates them herein as if separately re-pled.
11           52.    Title II of the ADA provides in pertinent part: “[N]o qualified
12     individual with a disability shall, by reason of such disability, be excluded
13     from participation in or be denied the benefits of the services, programs, or
14     activities of a public entity, or be subjected to discrimination by any such
15     entity.” 42 U.S.C. § 12132.
16           53.    Plaintiff is, and at all times relevant herein was, a person with a
17     “disability” within the meaning of the ADA. 42 U.S.C. § 12102.
18           54.    The City is a public entity within the meaning of the ADA. 42
19     U.S.C. § 12131(1).
20           55.    The City has fifty (50) or more employees.
21           56.    The provision, operation and maintenance of the Park for the
22     benefit of the public is a program, service, and/or activity of the City.
23           57.    Plaintiff is, and at all times relevant herein was, a “qualified
24     individual with a disability” within the meaning of Title II of the ADA. 42
25     U.S.C. § 12131(2). As a member of the public, Plaintiff meets the essential
26     eligibility requirements to use the Park.
27           58.    Defendant’s acts and omissions as herein alleged have excluded
28     and/or denied Plaintiff the benefit and use of the Park, in violation of Title II


                                               9

       COMPLAINT
     Case 5:21-cv-00019 Document 1 Filed 01/06/21 Page 10 of 17 Page ID #:10




1       and its implementing regulations. The Defendant’s discriminatory conduct
2       includes, inter alia:
3                    a. Failing and refusing to operate the Park so that it is “readily
4                        accessible to and usable by individuals with disabilities” (28
5                        C.F.R. § 35.150(a));
6                    b. Failing and refusing to maintain in operable working
7                        condition those features of the Park that are required to be
8                        readily accessible to and usable by persons with disabilities
9                        (28 C.F.R. § 35.130(b)(7))
10                   c. Failing and refusing to design, construct, and/or alter the Park
11                       in a manner such that it is readily accessible to and usable by
12                       individuals with disabilities, when the construction/alteration
13                       was commenced after January 26, 1992 (28 C.F.R. § 35.151);
14                   d. Denying Plaintiff the opportunity to participate in or benefit
15                       from the aids, benefits, or services offered by Defendant to
16                       members of the public by and through the Park, on the basis
17                       of her disabilities (28 C.F.R. § 35.130(b)(1)(i));
18                   e. Affording Plaintiff an opportunity to participate in or benefit
19                       from the aids, benefits, or services offered by Defendant to
20                       members of the public by and through the Park that are not
21                       equal to that afforded her non-disabled peers (28 C.F.R. §
22                       35.130(b)(1)(ii));
23                   f. Otherwise limiting Plaintiff in the enjoyment of any right,
24                       privilege, advantage, or opportunity enjoyed by others
25                       receiving the aids, benefits, or services offered by Defendant
26                       to members of the public by and through the Park (28 C.F.R.
27                       § 35.130(b)(1)(vii));
28



                                                 10

        COMPLAINT
     Case 5:21-cv-00019 Document 1 Filed 01/06/21 Page 11 of 17 Page ID #:11




1                      g. Utilizing methods of administration that have the effect of
2                         subjecting Plaintiff to discrimination on the basis of her
3                         disability (28 C.F.R. § 35.130(b)(3)(i)); and
4                      h. Failing and refusing to make reasonable modifications in
5                         policies, practices, or procedures where necessary to avoid
6                         discrimination against Plaintiff on the basis of her disability
7                         (28 C.F.R. § 35.130(b)(7)).
8             59.      Under Title II of the ADA Defendant was required to conduct a
9       self-evaluation of its services, policies, and practices, and the effects thereof,
10      by no later than January 26, 1993. 28 C.F.R. § 35.105(a).
11            60.      On information and belief, as of the date of the filing of this
12      Complaint, Defendant has failed to conduct a self-evaluation related to or
13      including access to the Park.
14            61.      Under Title II of the ADA Defendant was required to develop a
15      transition plan setting forth the steps necessary to complete the structural
16      changes necessary to achieve program accessibility of the Park and the City’s
17      sidewalks and curbs within six months of January 26, 1992. 28 C.F.R. §
18      35.150(d)(1).
19            62.      On information and belief, as of the date of the filing of this
20      Complaint, Defendant has failed to develop a transition plan setting forth the
21      steps necessary to complete the structural changes necessary to achieve
22      program accessibility of the Park.
23            63.      Under Title II of the ADA Defendant was required to remove
24      physical barriers that limit or deny people with disabilities access to its
25      programs, services and activities by no later than January 26, 1995. 28 C.F.R.
26      § 35.150(c).
27
28



                                                11

        COMPLAINT
     Case 5:21-cv-00019 Document 1 Filed 01/06/21 Page 12 of 17 Page ID #:12




1             64.    On information and belief, Defendant has failed, since the ADA
2       was enacted and every year thereafter, to take appropriate measures to identify
3       and remove barriers to the Park.
4             65.    Under Title II of the ADA, Defendant was required to provide
5       curb ramps when streets or roads are altered through resurfacing. See 28
6
        C.F.R. § 35.151(i)(1) (Newly constructed or altered streets, roads, and
7
        highways must contain curb ramps or other sloped areas at any intersection
8
        having curbs or other barriers to entry from a street level pedestrian walkway)
9
        and § 35.151(i)(2) (Newly constructed or altered street level pedestrian
10
        walkways must contain curb ramps or other sloped areas at intersections to
11
12      streets, roads, or highways).
13            66.    On information and belief, Defendant has altered the streets
14      surrounding the park through resurfacing since January 26, 1992 and have
15      failed to provide ADA-compliant curb ramps concurrent with that alteration
16      at the intersections of Tachevah Drive and Calada Road; Calada Road and
17      Peladora Road; Peladora Road and Avenida Maravilla; and/or Avenida
18
        Maravilla and Tachevah Drive.
19
              67.    Under Title II of the ADA, “[i]f a public entity has responsibility
20
        or authority over streets, roads, or walkways, its transition plan shall include
21
        a schedule for providing curb ramps or other sloped areas where pedestrian
22
        walks cross curbs, giving priority to walkways serving entities covered by the
23
        Act, including State and local government offices and facilities,
24
        transportation, places of public accommodation, and employers, followed by
25
        walkways serving other areas.” 28 C.F.R. § 35.150(d)(2).
26
              68.    On information and belief, as of the date of the filing of this
27
        Complaint, Defendant has failed to develop a curb ramp schedule.
28
              69.    Title II of the ADA requires public entities to undertake barrier

                                              12

        COMPLAINT
     Case 5:21-cv-00019 Document 1 Filed 01/06/21 Page 13 of 17 Page ID #:13




1       removal as a “reasonable modification” in response to a request by, or on
2       behalf of, someone with a disability. 28 C.F.R. § 35.130(b)(7).
3
              70.    Defendants violated the ADA by refusing to undertake barrier
4
        removal at the Park as a “reasonable modification” in response to Plaintiff’s
5
        request for the same.
6
              71.    Defendant’s duties under Title II of the ADA pertaining to the
7
        accessibility of the Park are mandatory and long-established. Defendant had
8
        knowledge of its duties at all times relevant herein; its failure to carry out said
9
        duties as alleged herein was a willful and knowing decision and choice, and/or
10
        the product of deliberate indifference.
11
              72.    Defendant was provided actual notice of the barriers to the Park
12
        and its discriminatory policies; the impact those barriers and discriminatory
13
        policies have on Plaintiff; and its duty to remove and modify such barriers and
14
        policies under Title II of the ADA and related state statutes. Despite this
15
        knowledge, Defendant has failed and refused to take any steps to remove the
16
        barriers, modify their policies or otherwise address Plaintiff’s concerns.
17
        Defendant’s failures in this regard constitute deliberate indifference.
18
              73.    Pursuant to 42 U.S.C. §§ 12133 and 12205, Plaintiff prays for
19
        judgment as set forth below.
20
21
                                SECOND CAUSE OF ACTION
22
                                     Unruh Civil Rights Act
23
                                California Civil Code § 51 et seq.
24
              74.    Plaintiff re-pleads the allegations contained in each of the
25
        foregoing paragraphs and incorporates them herein as if separately re-pled.
26
              75.    The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
27
        that persons with disabilities are entitled to full and equal accommodations,
28
        advantages, facilities, privileges, or services in all business establishments of

                                                13

        COMPLAINT
     Case 5:21-cv-00019 Document 1 Filed 01/06/21 Page 14 of 17 Page ID #:14




1       every kind whatsoever within the jurisdiction of the State of California. Cal.
2       Civ. Code § 51(b).
3             76.    By the Unruh Act’s express terms, which incorporate the ADA,
4       it applies to public entities. See Cal. Civ. Code § 51(f)(“A violation of the
5       right of any individual under the federal Americans with Disabilities Act of
6       1990 (Public Law 101-336) shall also constitute a violation of this section.”)
7             77.    A violation of the ADA is a per se violation of the Unruh Act.
8       Cal. Civ. Code § 51(f).
9             78.    Plaintiff is, and at all times relevant herein was, a “physically
10      disabled person” as that term is defined under California law, Cal. Gov. Code
11      § 12926.
12            79.    The City is a “business establishment” for purposes of the Unruh
13      Act in this instance. The City has engaged in behavior involving “businesslike
14      attributes” in that it rents out the facilities of the Park to members of the public
15      for monetary gain. As such, Defendant must operate the facilities of the Park
16      in a manner that complies with the provisions of the Unruh Civil Rights Act,
17      Cal. Civ. Code § 51 et seq.
18            80.    Defendant has violated the Unruh Act by, inter alia, denying, or
19      aiding or inciting the denial of, Plaintiff’s right to full and equal
20      accommodations, advantages, facilities, privileges, or services at the Park.
21            81.    Defendant has also violated the Unruh Act by denying, or aiding
22      or inciting the denial of, Plaintiff’s rights to equal access arising from the
23      provisions of the ADA. See Plaintiff’s First Cause of Action.
24            82.    Defendant’s duties under the Unruh Act pertaining to the
25      accessibility of the Park are mandatory and long-established. Defendant has
26      knowledge of their duties at all times relevant herein; its failure to carry out
27      said duties as alleged herein was a willful and knowing decision and choice,
28      and/or the product of deliberate indifference.


                                                14

        COMPLAINT
     Case 5:21-cv-00019 Document 1 Filed 01/06/21 Page 15 of 17 Page ID #:15




1             83.    Defendant was provided actual notice of the barriers to the Park
2       and its discriminatory policies; the impact those barriers and discriminatory
3       policies have on Plaintiff; and its duty to remove and modify such barriers and
4       policies under the Unruh Act and related federal and state laws. Despite this
5       knowledge, Defendant has failed and refused to take any steps to remove the
6       barriers, modify their policies or otherwise address Plaintiff’s concerns.
7       Defendant’s failures in this regard constitute deliberate indifference.
8             84.    Pursuant to the remedies, procedures, and rights set forth in Cal.
9       Civ. Code §52, Plaintiff prays for judgment as set forth below.
10
11                             THIRD CAUSE OF ACTION
12                            California Disabled Persons Act
13                            California Civil Code § 54 et seq.
14                      (Statutory damages and attorneys’ fees only)
15            85.    Plaintiff re-pleads the allegations contained in each of the
16      foregoing paragraphs and incorporates them herein as if separately re-pled.
17            86.     The    Disabled     Persons     Act   (“CDPA”)    provides    that
18      “[i]ndividuals with disabilities or medical conditions have the same right as
19      the general public to the full and free use of the streets, highways, sidewalks,
20      walkways, public buildings, … public facilities, and other public places.” Cal.
21      Civ. Code §54 (a).
22            87.    The CDPA also provides that “[i]ndividuals with disabilities shall
23      be entitled to full and equal access, as other members of the general public, to
24      accommodations, advantages, facilities, … and privileges of all … places of
25      public accommodation, and other places to which the general public is
26      invited.” Cal. Civ. Code § 54.1(a)(1).
27            88.    A violation of the ADA constitutes a violation of the CDPA. Cal.
28      Civ. Code §§ 54(c) and 54.1(d).


                                                 15

        COMPLAINT
     Case 5:21-cv-00019 Document 1 Filed 01/06/21 Page 16 of 17 Page ID #:16




1             89.    Any person or persons, firm or corporation who denies or
2       interferes with an individual’s rights under Section 54 is liable for each
3       offense. Cal. Civ. Code §54.3(a).
4             90.    The Park is a public facility and/or public place as contemplated
5       by the CDPA.
6             91.    As the owners and or operators of the Park, Defendant is
7       obligated to comply with the provisions of the CDPA.
8             92.    Defendant is a “person” and/or “corporation” subject to
9       California Civil Code section 54.3.
10            93.    Defendant’s acts and omissions, as herein alleged, have violated
11      the CDPA by denying, or aiding or inciting the denial of, Plaintiff’s rights to
12      full and equal access to the accommodations, advantages, facilities, and
13      privileges of the Park. Among other things, Defendant failed to ensure that
14      those of its public facilities at the Park constructed or altered after December
15      1981 conformed to the standards contained in California Code of Regulations,
16      Title 24.
17            94.    Defendant’s acts and omissions, as herein alleged, have also
18      violated the CDPA by denying, or aiding or inciting the denial of, Plaintiff’s
19      rights to equal access arising from the provisions of the ADA. See Plaintiff’s
20      First Cause of Action.
21            95.    Defendant’s duties under the CDPA are mandatory and long
22      established. Defendant is deemed to have had knowledge of its duties at all
23      times relevant herein; its failure to carry out said duties as alleged herein was
24      willful and knowing and/or the product of deliberate indifference.
25            96.    Defendant was provided actual notice of the barriers to the Park
26      and its discriminatory policies; the impact those barriers and discriminatory
27      policies have on Plaintiff; and its duty to remove and modify such barriers and
28      policies under the CDPA and related federal and state laws. Despite this


                                               16

        COMPLAINT
     Case 5:21-cv-00019 Document 1 Filed 01/06/21 Page 17 of 17 Page ID #:17




1       knowledge, Defendant has failed and refused to take any steps to remove the
2       barriers, modify its policies or otherwise address Plaintiff’s concerns.
3       Defendant’s failures in this regard constitute deliberate indifference.
4             97.      Pursuant to the remedies, procedures, and rights set forth in Cal.
5       Civ. Code § 54.3(a), Plaintiff prays for statutory damages and attorneys’ fees
6       under Cal. Civ. Code § 54.3(a). Note: Plaintiff is not invoking section 55 of
7       the California Civil Code and is not seeking injunctive relief under the CDPA.
8
9                                           PRAYER
10      WHEREFORE, Plaintiff respectfully requests that this Court:
11                  a. Issue an injunction pursuant to the ADA and Unruh Act enjoining
12                     Defendant to remediate the Park and modify its discriminatory
13                     policies related to the construction, alteration and maintenance
14                     of the Park to comply with applicable accessibility standards and
15                     ensure that people with disabilities including Plaintiff have full
16                     and equal access to and use of the Park;
17                  b. Award Plaintiff general, compensatory, and statutory damages in
18                     an amount within the jurisdiction of this Court;
19                  c. Award Plaintiff attorneys’ fees, litigation expenses, and costs of
20                     suit, as provided by law; and
21                  d. Award such other and further relief as the Court may deem just
22                     and proper.
23
24
25      Dated: January 5, 2021
26
                                           By:    /s/ Michelle Uzeta
27                                                Michelle Uzeta, Esq.
28                                                Attorneys for Plaintiff


                                                 17

        COMPLAINT
